DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 20 January 2020.
Claims 6-7 and 12 are original.
Claims 8, 13, and 16 are previously presented.
Claims 1-5, 9-11, and 14-15 are currently amended.
Claim 17 is new.
Claims 1-17 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claims 1, 4, 6, and 14 please consider MPEP 2111.04 II:
For example consider the following:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the 

Regarding claim 1:
The claim recites “using the calculated simulation data … based on the check result, such that upon determining that the non-real-time-capable sub-simulation has completed calculating simulation data for the pending macro-simulation step and has provided it to the real-time-capable sub-simulation” and “creating estimated simulation data … based on the check result, such that upon determining that the non-real-time-capable sub-simulation has not completed calculating any simulation data for the pending macro-simulation step and provided it to the real-time-capable sub-simulation.” The claim requires neither the completion of the data by non-real-time-capable sub-simulation nor provision of the data to the real-time-capable sub-simulation. Accordingly, the claimed invention may be practiced without either the first or second condition happening; for example, the non-real-time-capable sub-simulation may have completed calculating the simulation data, but not provided it (see description at [0029] and [0040] of the specification, e.g. not provided due to delayed communication delay rather than delayed calculation). Accordingly, the “using …” and “creating …” steps are not required.
Examiner’s note: The claim may be amended so that the conditions are exclusively with respect to provided/not provided. If suitably amended, then either the “using …” step or the “creating …” step would be required, i.e. the claim may be amended so that one of two mutually exclusive alternatives would be required.

Regarding claims 4 and 6:
Each claim recites a single condition upon which a step depends where the condition is “if the non-real-time-capable sub-simulation has not provided any calculated simulation data for the pending macro-simulation step”. For these claims, non-provision of the data is not required. Accordingly, the “providing …” step of claim 4 and the “substantially immediately creating …” step of claim 6 are not required.
Examiner’s note: The claims may be amended so that the “not provided” condition is required, e.g. “wherein the non-real-time-capable sub-simulation has not provided any calculated simulation data for the pending macro-simulation step; and providing … [substantially immediately creating …]”.

Regarding claim 14:
The claim has not been amended as regards conditions and the interpretation provided for claim 1 prior to amendment (see previous action) still applies to claim 14.

Examiner’s note:
In the interest of compact prosecution, all claimed options are considered for examination in view prior art.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim is not in compliance with 37 CFR 1.121(c) – “The text of any added subject matter must be shown by  by the given time” and the word “the” in “the simulation data” was added but not indicated by underlining. This minor deficiency does not prevent examination of the claims so the response has been considered. No correction is required.

Claim 1 is objected to because of the following informalities:  The claim recites “after completion of the calculation of the simulation data that was not provided by the given time” There is insufficient antecedent basis for this limitation in the claim. The phrase “after completion of a calculation of . Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  The claim recites “after completing the calculation of simulation data that was not provided on time”. There is insufficient antecedent basis for this limitation in the claim. The phrase “after completing a calculation of simulation data that was not provided on time” is recommended. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tranninger (TRANNINGER, MARKUS, TIMO HAID, GEORG STETTINGER, MARTIN BENEDIKT, AND MARTIN HORN. "Fault-tolerant coupling of real-time systems: a case study." In 2016 3rd Conference on Control and Fault-Tolerant Systems (SysTol), pp. 756-762. IEEE, 2016.) in view of Cornhill (US 20050027500 A1).

Regarding claim 1, Tranninger discloses a method for providing a real-time-capable simulation for control unit development (P756:§II.A:title and ¶1: “A. Networked Control Systems (NCS) - A typical configuration of two interconnected subsystems is shown in Fig. 2. This configuration could be a NCS with a controller represented by S1 and a combination of actuator, plant and sensor represented by S2. These two subsystems are connected via a communication network, e.g. Ethernet” and P757:§II.B:title and ¶2: “B. Real-Time Co-Simulation - … If at least one of the involved subsystems represents a hard real-time system, the simulation is referred to as real-time co-simulation.” EN: citations are exemplary, most of the disclosure indicates a method for providing a real-time-capable simulation for control unit development.),
the real-time-capable simulation simulates a control unit or an environment of a control unit or a combination of a control unit and an environment of the control unit (P756:§II.A:fig 2 and ¶1: “A typical configuration of two interconnected subsystems is shown in Fig. 2. This configuration could be a NCS with a controller represented by S1 and a combination of actuator, plant and sensor represented by S2. These two subsystems are connected via a communication network, e.g. Ethernet”; P759:§IV.A:¶1: “To still make it possible for original equipment manufacturers (OEMs) to asses control system functionality and interaction on a simulation basis during development, their functional code is, for example, provided in form of a Matlab S-function. This S-function is usually pre-compiled for x86 CPU architecture by the supplier. Obviously, such S-functions are not usable for typical real-time targets, like dSpace’s Scalexio system, and thus cannot be included in the vehicle dynamics simulation directly. Therefore, needed control systems have to be simulated on standard computer hardware and coupled with the real-time vehicle dynamics simulation using a real-time co-simulation approach”; P760:§IV.B:¶1: “In this example, the co-simulation of the aforementioned vehicle dynamics simulation on a real-time platform as part of a driving simulator and an electronic stability control unit (ESC) on a standard Windows-PC is investigated.”),
the real-time-capable simulation has a co-simulation of a real-time-capable sub-simulation and a non-real-time-capable sub-simulation that interacts with the real-time-capable sub-simulation (P757:§II.B:¶1: “Co-Simulation enables the simulation of different interconnected models (modeled in their domain-specific simulation tools), which are coupled via a co-simulation framework (middleware). If at least one of the involved subsystems represents a hard real-time system, the simulation is referred to as real-time co-simulation. … The goal of real-time co-simulation is to extend this real-time environment by offline simulation models. Offline simulation models are executed on a non real-time computer and typically don’t have any real-time requirements.”; P760:§IV.B:fig 5 and ¶1: “In this example, the co-simulation of the aforementioned vehicle dynamics simulation on a real-time platform as part of a driving simulator and an electronic stability control unit (ESC) on a standard Windows-PC is investigated. The structure of the real-time co-simulation setup is depicted in Fig. 5. The ESC unit’s functional code is provided as x86 S-function by the supplier. Additionally, there are models and S-functions of typical ESC sensors (e.g. wheel rev counters and brake pressure sensors) and actuators (e.g. valve block and hydraulic unit) which transform the “physical” signals ˆusen (represented as floating point values) from the vehicle dynamics model to electrical signals ˆuel (analog or digital) the ESC unit expects, and vice versa (yel → yact). … Other signals, the real ESC unit would normally pull from its fieldbus interface, are generated by a restbus simulation. This restbus simulation is placed in a separate model and is fed into the ESC S-Function directly as Simulink-bus ufb.”),
(P756:§II.A:¶1: “These two subsystems are connected via a communication network, e.g. Ethernet.”; P756:fig 2: “network”; P758:fig 3: “network”P760:§IV.B:fig 5: “network”),
the real-time-capable sub-simulation has a first simulation time corresponding to real time (P575:§II.B:¶1: “However, they have to provide time correct data for the involved hard real-time system (e.g. HiL or engine testbed). One very essential requirement is, that one calculation time-step of the offline simulation model can be executed much faster than wall clock time. In this case, it is possible to slow down the offline simulation and provide time-correct coupling data for the hard real-time system [10].” EN: Indicating  the “time-steps”  are in terms of wall clock time which matches the hard real-time system time.) and the non-real-time-capable sub-simulation has a virtual, second simulation time that is coupled to the first simulation time and that matches the first simulation time at a start of the real-time-capable simulation (P757:§II.B:¶2: “Data exchange between offline system and hard real-time system must occur every macro time-step ΔT. If this deadline is violated, the performance may deteriorate rapidly. A measure for the actual calculation duration of a simulation time-step in relation to the macro time-step is the real-time factor [eq 2 omitted] where Tex,k is the calculation duration of simulation step k. If the RTF is smaller than 1, the calculation finishes in time and the offline model is able to provide time correct data for the real-time system.” EN: simulation time may be faster or slower than wall clock time.),
the method comprising:
checking, by the real-time-capable sub-simulation, whether the non-real-time-capable sub-simulation has provided calculated simulation data for a pending macro-simulation step (P757:§II.B:¶2: “If the RTF is smaller than 1, the calculation finishes in time and the offline model is able to provide time correct data for the real-time system. Otherwise, the deadline violation has to be handled by the hard real-time system similarly to data losses” EN: The real-time system has to check is the data is provided to determine whether to use provided data or handle the deadline violation. One mechanism to do this is described at P760:§IV.B:¶2: “To check if a package dropped out, a continuously increasing control signal is sent along with the payload of which the rate of change is monitored at the receiving end. If the control signal has not changed as expected compared to the previous data packages, a “data ok” flag is set to zero until new data is available”.) at a given time and determining a check result (P575:top left: “data losses or deadline violations are modeled by δ1,k and δ2,k, such that [eq 1]” EN: “k” indicates the time, “δ” is a check result.);
using the calculated simulation data for the pending macro-simulation step in the real-time-capable sub-simulation based on the check result, such that upon determining that the non-real-time-capable sub-simulation has completed calculating simulation data for the pending macro-simulation step and has provided the simulation data to the real-time-capable sub-simulation, the calculated simulation data is used for the pending macro-simulation step (P757:§II.B:¶2: “If the RTF is smaller than 1, the calculation finishes in time and the offline model is able to provide time correct data for the real-time system.” EN: “finishes in time and the offline model is able to provide time correct data for the real-time system” is interpreted as “provide time correct data for the real-time system [to use in time for the next time step]” See also P757:§II.B:¶1: “one calculation time-step of the offline simulation model can be executed much faster than wall clock time. In this case, it is possible to slow down the offline simulation and provide time-correct coupling data for the hard real-time system”, describing non-real-time systems that always run faster than real time.);
creating estimated simulation data for use in the pending macro-simulation step based on the check result, such that upon determining that the non-real-time-capable sub-simulation has not completed calculating any simulation data for the pending macro-simulation step and has not provided the simulation data to the real-time-capable sub-simulation, the estimated simulation data is created (PP757-758:§II.C: e.g. “It is assumed that δk represents an arbitrary model of lost data or missed deadlines at time instant k, see section II-A. In the domain of NCS, the following approaches are common: Zero Order Hold … Zero Input Strategy … Model-Based Coupling”; PP758-759: describing one Model-Based Coupling approach.).
Tranninger does not explicitly disclose setting the second simulation time to the first simulation time after completion of the calculation of simulation data that was not provided by the given time.
However, Cornhill teaches setting the second simulation time to the first simulation time after completion of the calculation of simulation data that was not provided by [a] given time ([0026]: “a simulated time step of 12.5 milliseconds (80 Hz) can be used” and “a time period is set for the wall time clock. In one embodiment, the time period is set to 12.5 msec, a typical time period for dedicated real time systems. However, any useful time period can be chosen” and fig 3 and [0033]-[0037]: e.g. “If the wall clock time is not in advance of the simulated clock time, a delay is initiated that lasts until the wall clock time increments by another time period (step 312). After the delay in step 312, it is again determined if wall clock time is greater than simulated clock time. [0035] If the wall clock time leads the simulated clock time, in step 316, all threads that are beginning a period in the current simulated time step are marked ready. In step 318, all threads that are identified as ready in step 316 and must be executed in this time period (the current threads) are run to completion. … If, in step 320, it is determined that wall clock time leads simulated clock time, the simulated clock time is advanced one time period, in step 326.” EN: The simulated period is the same as the wall clock period, after completion the simulation time is advanced one period to match the wall clock time. The two cases show that this occurs whether the simulation threads are ahead or behind wall clock time at completion. As shown above for Tranninger the wall clock time corresponds to first simulation time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tranninger in view of the teachings of Cornhill to include “setting the second simulation time to the first simulation time after completion of the calculation of simulation data that was not provided by the given time” by using Cornhill’s scheduling algorithm for the non-real-time system since “the second embodiment limits the overall progress of the simulation to that of the real system, a simulation that had fallen behind might be allowed to catch up”, i.e. when resources are available the simulator may catch-up to the current time while still completing all calculations and thus providing the completed data for the model-based coupling of Tranninger.
	

Regarding claim 3, Tranninger discloses the method according to claim 1 (in combination as shown above),
wherein the non-real-time-capable sub-simulation has an input data buffer (P759:§III.C:¶1: “With the MBC approach, it is possible to compensate for communication time delays in sender and receiver path τs respectively τr. Bounded time-varying delays (e.g. caused by communication or calculation jitter) can be transformed to time-invariant ones using a buffer, such that samples corresponding to the worst case delay are always available [22], [30], [31].” And P758:eq 3, fig 3, and §III.A:¶1: “It is assumed, that the input of S1, namely ˆyk, is coupled via ZOH.” EN: As seen in eq 3 two values may be available (buffered) for ZOH coupling, and as discussed at §III.C, when using MBC all values up to the worst case delay are available (buffered). Finally note that, more generally, when the values are passed between the simulations a buffer is necessary even if only one value is passed, i.e. there must be somewhere (e.g. processor register, [non]volatile memory) to store the data so that it may be acted upon.) and
the real-time-capable sub-simulation writes simulation data into the input data buffer of the non-real-time-capable sub-simulation (P759:§III.C:¶1: “With the MBC approach, it is possible to compensate for communication time delays in sender and receiver path τs respectively τr. Bounded time-varying delays (e.g. caused by communication or calculation jitter) can be transformed to time-invariant ones using a buffer, such that samples corresponding to the worst case delay are always available [22], [30], [31].” And P758:eq 3, fig 3, and §III.A:¶1: “It is assumed, that the input of S1, namely ˆyk, is coupled via ZOH.” EN: As seen in eq 3 two values may be available (buffered) for ZOH coupling, and as discussed at §III.C, when using MBC all values up to the worst case delay are available (buffered).),
wherein the second simulation time is brought into agreement with the first simulation time by using all simulation data written into the input data buffer for completion of the calculated simulation data (P759:§III.C:¶1: “With the MBC approach, it is possible to compensate for communication time delays in sender and receiver path τs respectively τr. Bounded time-varying delays (e.g. caused by communication or calculation jitter) can be transformed to time-invariant ones using a buffer, such that samples corresponding to the worst case delay are always available [22], [30], [31].” And P758:eq 3, fig 3, and §III.A:¶1: “It is assumed, that the input of S1, namely ˆyk, is coupled via ZOH.” EN: EN: As seen in eq 3 two values may be used for ZOH coupling, and as discussed at §III.C, when using MBC all values up to the worst case delay may be used.), and
the calculated simulation data is provided on time for the next pending macro-simulation step (P757:§II.B:¶2: “Data exchange between offline system and hard real-time system must occur every macro time-step ΔT. If this deadline is violated, the performance may deteriorate rapidly. A measure for the actual calculation duration of a simulation time-step in relation to the macro time-step is the real-time factor [eq 2 omitted] where Tex,k is the calculation duration of simulation step k. If the RTF is smaller than 1, the calculation finishes in time and the offline model is able to provide time correct data for the real-time system.” EN: simulation time may be faster than wall clock time and provide the data on time.).

Regarding claim 4, as noted herein above under Claim Interpretation, the step of claim 4 is not required and accordingly the claim is rejected as obvious under the reasoning presented for claim 1. This notwithstanding, Tranninger discloses the method according to claim 1 (in combination as shown above), further comprising:
providing, after the pending macro-simulation step, the calculated simulation data for the pending macro-simulation step to the real-time-capable sub-simulation or to an error handling system, if the non-real-time-capable sub-simulation has not provided any calculated simulation (P759:§III.C:¶1: “Bounded time-varying delays (e.g. caused by communication or calculation jitter) can be transformed to time-invariant ones using a buffer, such that samples corresponding to the worst case delay are always available [22], [30], [31].” EN: The buffer will all samples including when the worst case delay is larger than the time step, i.e. provided after the deadline for the pending step has passed.).

Regarding claim 5, Tranninger discloses the method according to claim 4 (in combination as shown above), further comprising:
calculating an estimation error from the estimated simulation data for the pending macro-simulation step and the calculated simulation data that was provided after the pending macro-simulation step for the pending macro-simulation step (PP758-759:§III.B: e.g. “Pk the error covariance” EN: The system identification process uses the error covariance based on the received data (see eq 6).); and
after-the-fact adjusting the real-time-capable sub-simulation on the basis of the estimation error or adjustment of the creation of estimated simulation data for later macro-simulation steps (P757:§II.B:¶2: “Otherwise, the deadline violation has to be handled by the hard real-time system similarly to data losses.” And P759:§III.C: e.g. “The model-based extrapolation process estimates the future coupling signal values using the identified subsystem model parameters [eq 8 omitted]. These extrapolations are performed via simulation of the estimated closed-loop dynamics [eq 9 omitted].” EN: using the error to adjust the estimated values.)

Regarding claim 6, as noted herein above under Claim Interpretation, the step of claim 4 is not required and accordingly the claim is rejected as obvious under the reasoning presented for claim 1. This notwithstanding, Tranninger discloses the method according to claim 1 (in combination as shown above), further comprising:
wherein the creation of calculated simulation data is carried out (P759:§III.C:¶1: “Bounded time-varying delays (e.g. caused by communication or calculation jitter) can be transformed to time-invariant ones using a buffer, such that samples corresponding to the worst case delay are always available [22], [30], [31]” and eqs 6 and 9. EN: demonstrating that the calculation continue to take place for system identification and future estimated values by use of the actual values (no “^” over u or y for time steps k, k+1, k-1, etc.) until calculated simulation data is provided on time to the real-time-capable sub-simulation (EN: this is an intended outcome and is situational see description in specification at [00031] – “The immediate creation of calculated simulation data can make it possible for the non-real-time-capable sub-simulation to catch up to the first simulation time as quickly as possible. The immediate creation of calculated simulation data for one or more of the macro-simulation step(s) following the pending macro-simulation step means that the non-real-time-capable sub-simulation uses essentially all available computing capacity for catching up to the first simulation time.” Tranninger discloses the conditions necessary for this at P757:§III.B:¶2: “If the RTF is smaller than 1, the calculation finishes in time and the offline model is able to provide time correct data for the real-time system.” See also citation to Cornhill which teaches taking advantage of such opportunity.) if the non-real-time-capable sub-simulation has not provided any calculated simulation data for the pending macro-simulation step (as cited for the “creation of calculated simulation data is carried out” limitation of this claim. EN: This occurs whether or not the data has been provided on time and accordingly when it is not provided for the pending macro-simulation step.) .
Tranninger does not explicitly disclose substantially immediately creating calculated simulation data for one or more of the macro-simulation step(s) following the pending macro-simulation step, [wherein the creation of calculated simulation data is carried out] until calculated simulation data is provided on time.
However, Cornhill discloses substantially immediately creating calculated simulation data for one or more of the macro-simulation step(s) following the pending macro-simulation step ([0027]-[0030] and [0036]-[0039]: e.g. [0027]: “Threads that are ready but do not need to complete until a later time step can be referred to as future threads.” And [0035]: “all threads that are identified as ready in step 316 and must be executed in this time period (the current threads) are run to completion. All current threads are run to completion in step 318 regardless of the actual wall clock time it takes to execute the complete threads.” And  [0036]: “Specifically, in one embodiment, in step 322, it is determined if there are any unexecuted threads that are ready to run (future threads). If there are any future threads, the highest priority future thread is executed to completion (step 324). … After a future thread is executed in step 324, a check again is made to see if wall clock time is greater than simulated clock time (step 320). If wall clock time is still not greater than simulated clock time, the next highest priority future thread is executed.”), [wherein the creation of calculated simulation data is carried out] until calculated simulation data is provided on time ([0037]: “In addition, if, in step 322, it is determined there are no more ready threads in the current time step, the simulated clock time advances a time period in step 326. After the simulated time clock is advanced in step 326, step 310 is executed, repeating the method of FIG. 3.” And [0039]: “While the second embodiment limits the overall progress of the simulation to that of the real system, a simulation that had fallen behind might be allowed to catch up suddenly” EN: continuously processing the ready threads until the simulation data is provided on time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tranninger in view of the teachings of Cornhill to include “substantially immediately creating calculated simulation data for one or more of the macro-simulation step(s) following the pending macro-simulation step, wherein the creation of calculated simulation data is carried out until calculated simulation data is provided on time” by using Cornhill’s scheduling algorithm for the non-real-time system since “the second embodiment limits the overall progress of the simulation to that of the real system, a simulation that had fallen behind might be allowed to catch up”, i.e. when resources are available the simulator may catch-up to the current time while still completing all calculations and thus providing the completed data for the model-based coupling of Tranninger.


Regarding claim 7, Tranninger discloses the method according to claim 1 (in combination as shown above), wherein the non-real-time-capable sub-simulation has a computing power that provides the calculated simulation data on time when averaged over the entire course of the simulation (with Cornhill as for claim 6. EN: as discussed above, the combination with the scheduling described by Cornhill allows the simulation to “catch up”, i.e. be “on time” when averaged over the course of the simulation.).

Regarding claim 8, Tranninger discloses the method according to claim 1 (in combination as shown above), wherein the real-time-capable sub-simulation, at every macro-simulation step or at every nth macro-simulation step or at a predetermined, partially regular sequence of macro-simulation steps, checks whether the non-real-time-capable sub-simulation has provided calculated simulation data for the applicable pending macro-simulation step (P757:§II.B:¶2: “If the RTF is smaller than 1, the calculation finishes in time and the offline model is able to provide time correct data for the real-time system. Otherwise, the deadline violation has to be handled by the hard real-time system similarly to data losses” EN: The real-time system has to check if the data is provided to determine whether to use provided data or handle the deadline violation. One mechanism to do this is described at P760:§IV.B:¶2: “To check if a package dropped out, a continuously increasing control signal is sent along with the payload of which the rate of change is monitored at the receiving end. If the control signal has not changed as expected compared to the previous data packages, a “data ok” flag is set to zero until new data is available”. The “checking” may be interpreted as either of “every-macro-simulation step” [checking the “data ok” flag itself] or at partially regular sequence [checking the buffer when “data ok” is one].).

Regarding claim 9, Tranninger discloses the method according to claim 1 (in combination as shown above), wherein the creation of estimated simulation data is performed by the real-time-capable sub-simulation or by the non- real-time-capable sub-simulation or by an error handling system (P758:§III.A:¶1: “Here it is assumed that the MBC element is collocated with S2, such that basically only data losses from S1 to S2 (as denoted in Fig. 3) can be compensated.” EN: “collocated” indicates both “in the real-time capable sub-simulation” and “in an error handling system”, i.e. the error handling system is part of the real-time-capable sub-simulation. The C in “MBC” stances for coupling suggesting that it may be independent [an error handling system] or part of either the real-time or non-real-time sub-simulations since it is a coupling of the systems. See also rejection under 35 USC §112, i.e. a reasonable interpretation assumed in view of clarity issues is that the property of being “in” is met by attributing the functionality to any of the three claimed parts of the system.).

Regarding claim 10, Tranninger discloses the method according to claim 1 (in combination as shown above), wherein the creation of estimated simulation data comprises:
extrapolating the estimated simulation data from earlier calculated simulation data made available by the non-real-time-capable sub-simulation, in particular
extrapolation of the zeroth, first, or second order (P758: “Zero Order Hold: ZOH is the most common coupling approach. The idea is to use the past valid input value in case of data losses, i.e. the coupling signal value stays constant. As an example, the signal ˆuk in Fig. 2 can be calculated according to [eq 3 omitted] in case of ZOH coupling.”);
deriving the estimated simulation data from a characteristic curve or a characteristic map (not disclosed, but the claim limitations are met via the alternatives);
creating the estimated simulation data on the basis of earlier simulations (PP758-759:§3 describing the model-based coupling which relies on earlier simulations both in the initial phase [estimating according to ZOH coupling simulation] or the ongoing identification [estimating according to earlier results with MBC.);
limiting the estimated simulation data to predetermined minimum or maximum values (not disclosed, but the claim limitations are met via the alternatives);
aligning the estimated simulation data with a predetermined change dynamic (P758: “Zero Order Hold: ZOH is the most common coupling approach. The idea is to use the past valid input value in case of data losses, i.e. the coupling signal value stays constant. As an example, the signal ˆuk in Fig. 2 can be calculated according to [eq 3 omitted] in case of ZOH coupling.” EN: the zero order dynamic); or
taking internal states of the real-time-capable system into account (P760:§IV.B:¶1: “All these parts are integrated into a Simulink model which receives information about the vehicle state (e.g. wheel rotation velocity) and driver input (e.g. steering angle) from the real-time system and returns actuator output (e.g. brake pressure).” With MBC as cited above. EN: By using the ongoing calculated results (which are calculated using states) for system identification and prediction, the MBC is “taking into account” the states.).

Regarding claim 11, Tranninger discloses the method according to claim 1 (in combination as shown above), further comprising:
logging cases in which the non-real-time-capable sub-simulation has not completed any calculated simulation data for the pending macro-simulation step and provided it to the real-time-capable sub-simulation, wherein the logging has a documentation of the points in time and/or the number of the cases (P760:fig 6 and §§IV.B:¶3 and IV.C:¶1: “In this example, we use a virtual driver performing a sinusoidal steering maneuver at a frequency of 1 Hz. At a predefined point in time, a serious data loss (0.1 s) is deliberately introduced to test the robustness of both coupling schemes. Fig. 6 shows the effect of the induced data loss on the vehicle yaw rate as an example of the closed loops behavior for both coupling schemes.” EN: as shown at the top of fig 6, the “data ok” flag has been logged with the points in time.).

Regarding claim 12, Tranninger discloses the method according to claim 1 (in combination as shown above),
wherein the real-time-capable sub-simulation simulates
an environment of a control unit or a technical system to be controlled (P760:§IV.B:¶1: “the co-simulation of the aforementioned vehicle dynamics simulation on a real-time platform as part of a driving simulator” EN: “vehicle dynamics” indicates system to be controlled and  “driving simulator” indicates environment.), and
wherein the non-real-time-capable sub-simulation simulates a control unit (P760:§IV.B:¶1: “… and an electronic stability control unit (ESC) on a standard Windows-PC is investigated.”),
or
wherein the non-real-time-capable sub-simulation simulates an environment of a control unit or a technical system to be controlled, and wherein the real-time-capable sub-simulation simulates a control unit (not disclosed, but the claim limitations are met via the alternatives. EN: In the interest of compact prosecution, note that the Stettinger (2014) disclosure [accompanying this action] discloses this arrangement, see P3289:§IV.).

Regarding claim 13, Tranninger discloses the method according to claim 1 (in combination as shown above),
wherein the real-time-capable sub-simulation simulates
a first part of the environment of the control unit (as for claim 12, “driving simulator”) or
a first part of the technical system to be controlled (as for claim 12, “vehicle dynamics”), and
wherein the non-real- time-capable sub-simulation simulates
a second part of the environment of the control unit (P760:§IV.B:¶1: “Additionally, there are models and S-functions of typical ESC sensors (e.g. wheel rev counters and brake pressure sensors) … Other signals, the real ESC unit would normally pull from its fieldbus interface, are generated by a restbus simulation. This restbus simulation is placed in a separate model and is fed into the ESC S-Function directly as Simulink-bus ufb.”)
or
a second part of the technical system to be controlled (P760:§IV.B:¶1: “and actuators (e.g. valve block and hydraulic unit) which transform the “physical” signals ˆusen (represented as floating point values) from the vehicle dynamics model to electrical signals ˆuel (analog or digital) the ESC unit expects, and vice versa (yel → yact).”.

Regarding claim 14, Tranninger discloses a simulation device for control unit development, the simulation device being real-time-capable (P756:§II.A:title and ¶1: “A. Networked Control Systems (NCS) - A typical configuration of two interconnected subsystems is shown in Fig. 2. This configuration could be a NCS with a controller represented by S1 and a combination of actuator, plant and sensor represented by S2. These two subsystems are connected via a communication network, e.g. Ethernet” and P757:§II.B:title and ¶2: “B. Real-Time Co-Simulation - … If at least one of the involved subsystems represents a hard real-time system, the simulation is referred to as real-time co-simulation.”; P760:§IV.B:¶1: “In this example, the co-simulation of the aforementioned vehicle dynamics simulation on a real-time platform as part of a driving simulator and an electronic stability control unit (ESC) on a standard Windows-PC is investigated.” EN: citations are exemplary, most of the disclosure indicates a device for providing a real-time-capable simulation for control unit development.) and
simulates a control unit or an environment of a control unit or a combination of a control unit and an environment of the control unit (as for claim 1),
the simulation device comprising:
a real-time-capable sub-simulation with a first simulation time corresponding to the real time (as for claim 1);
a non-real-time-capable sub-simulation that interacts with the real-time-capable sub-simulation and that has a virtual, second simulation time that is coupled to the first simulation time and that matches the first simulation time at a start of the real-time-capable simulation (as for claim 1); and
(as for claim 1),
wherein the non-real-time-capable sub-simulation provides calculated simulation data to the real-time-capable sub-simulation (P757:§II.B:¶2: “If the RTF is smaller than 1, the calculation finishes in time and the offline model is able to provide time correct data for the real-time system. Otherwise, the deadline violation has to be handled by the hard real-time system similarly to data losses”),
wherein the real-time-capable sub-simulation checks whether the non-real-time- capable sub-simulation has provided calculated simulation data for a pending macro-simulation step (as for claim 1),
wherein the real-time-capable sub-simulation uses the calculated simulation data for the pending macro-simulation step if the non-real-time-capable sub-simulation has completed calculating simulation data for the pending macro-simulation step and has provided it to the real-time-capable sub-simulation (as for claim 1),
wherein the real-time-capable sub-simulation uses estimated simulation data for the pending macro-simulation step if the non-real-time-capable sub-simulation has not completed any calculated simulation data for the pending simulation step and provided it to the real-time-capable sub-simulation (as for claim 1), and
wherein the non-real-time-capable sub-simulation sets the second simulation time to the first simulation time after completing the calculation of simulation data that was not provided on time (obvious with Cornhill as for claim 1),
wherein the non-real-time-capable sub-simulation has one or more processors or processor cores (P760:§IV.B:¶1: “the co-simulation of the aforementioned vehicle dynamics simulation on a real-time platform as part of a driving simulator and an electronic stability control unit (ESC) on a standard Windows-PC is investigated.” EN: A standard Windows-PC has one or more processor or processor cores.).

Regarding claim 15, Tranninger discloses the simulation device according to claim 14 (in combination as shown above), wherein the one or more processors or processor cores (P760:§IV.B:¶1: “the co-simulation of the aforementioned vehicle dynamics simulation on a real-time platform as part of a driving simulator and an electronic stability control unit (ESC) on a standard Windows-PC is investigated.” EN: A standard Windows-PC has one or more processor or processor cores.) have a computing power that is sufficient to provide the calculated simulation data on time when averaged over an entire course of the simulation (obvious with Cornhill as for claims 6 and 7).

Regarding claim 16, Tranninger discloses the method according to claim 1 (in combination as shown above), wherein the real-time-capable sub-simulation and the non-real-time-capable sub-simulation interact via a communication path and exchange simulation data (P756:§II.A:¶1: “These two subsystems are connected via a communication network, e.g. Ethernet.”; P756:fig 2: “network”; P758:fig 3: “network”P760:§IV.B:fig 5: “network” and the associated data for the paths.).

Regarding claim 17, Tranninger discloses The method according to claim 1, wherein the real-time-capable simulation includes an error handling system, the error handling system creating the estimated simulation data and transmitting the estimated simulation data to the real-(as for claim 1 when it is determined that no calculated simulation data has arrived, the estimated data is created and used (requiring transmission, e.g. via register, bus, network. EN: that portion of hardware/software used for these functions is the error handling system.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tranninger and Cornhill as applied to claim 1 above, and further in view of Yan (YAN, WEI, YUAN XUE, XIAOWEI LI, JIANNIAN WENG, TIMOTHY BUSCH, AND JANOS SZTIPANOVITS. "Integrated simulation and emulation platform for cyber-physical system security experimentation." In Proceedings of the 1st international conference on High Confidence Networked Systems, pp. 81-88. 2012.).

Regarding claim 2, Tranninger discloses the method according to claim 1 (in combination as shown above),
wherein the second simulation time is coupled with the first simulation time through time stamps, wherein the real-time-capable sub-simulation generates first time stamps (EN: various references to “k” appearing throughout the disclosure where “k” indicates “simulation step k” [just below eq 2 on P757]. And the coupling strategies [see §§II.C and III] using k, k-1, k+1, etc indicate having stamps to differentiate the data, e.g. differentiate yk from yk+1 or uk from uk+1), and
each first time stamp indicates the first simulation time at a first simulation time point (P757:§II.B:¶2: “Data exchange between offline system and hard realtime system must occur every macro time-step ΔT. … simulation step k” EN: k denotes the kth time-step and indicates the simulation time from the beginning of simulation.).
Tranninger does not explicitly disclose wherein the non-real-time-capable sub-simulation generates second time stamps when completing the calculation of the calculated simulation data, and
wherein the setting of the second simulation time to the first simulation time includes a generation of a second time stamp that is set to the first simulation time point of a last simulation data received by the real-time-capable sub-simulation and used for the calculation or that is set to the first simulation time point of a last simulation data received by the real-time-capable sub-simulation and used for the calculation, incremented by a predetermined time adjustment value.
However, Yan teaches wherein the non-real-time-capable sub-simulation generates second time stamps when completing the calculation of the calculated simulation data (P86:§5.2: “All outgoing traffic events with time stamp t from the simulation environment”), and
wherein the setting of the second simulation time to the first simulation time includes a generation of a second time stamp that is set to the first simulation time point of a last simulation data received by the real-time-capable sub-simulation and used for the calculation or that is set to the first simulation time point of a last simulation data received by the real-time-capable sub-simulation and used for the calculation, incremented by a predetermined time adjustment value (P86:§5.2:¶1: “For incoming traffic with timestamp (t+τ), it will arrive at the simulation environment at simulation time ts = t - L + τ + δ2. By making L[greater than or equal to] 2, we can make sure that the event can be scheduled at time ts = t + τ.” EN: The second alternative, i.e. having an increment.).
.

Response to Arguments
Claim Interpretation
Applicant (P10:¶3):
Applicants thank the Examiner for the detailed explanation of the interpretation being applied to the claims. In view of the removal of the conditional words "if' and the added 
Examiner’s response:
The examiner respectfully disagrees. The “if”s have been replace by “such that upon determining”; however, this still provides for steps with conditions. Further the conditions are (i) “has/hasn’t completed calculating” and (ii) “has/hasn’t provided”. As noted in the claim interpretation herein above, the specification includes the situation/context where (i) is “has completed calculating” and (ii) is “hasn’t provided”, e.g. a communications delay where the data is calculated but has not been provided. This situation/context is not covered within the scope of the claim. This may be resolved by amending the claim to use only condition (ii) which makes for mutually exclusive and complete coverage of situations/contexts in terms of whether the data is provided (eliminating a possible context where data has been calculated but not provided).
In other words, the issue stems from the has/hasn’t calculated condition in combination with has/hasn’t provided. The resolution discussed above, removes this and is in keeping with the nature of the invention, i.e. to provide estimated data when the actual data has not been provided (isn’t available without regard to the reason it is not available, e.g. not available due to not yet calculated or due to delayed transmission).
Finally, please consider, claim 14 has not been amended in the same manner as claim 1, so the interpretation presented in the previous action still applies to claim 14.

Claim Objections
Examiner: The prior objections are withdrawn in view of the amendments; however, upon further consideration of the claims as amended, new objections have been raised.

Claim Rejections under 35 U.S.C. §112
Examiner: All rejections under 35 USC §112 are withdrawn in view of the amendment to the claims.

Claim Rejections under 35 U.S.C. §101
Examiner: All rejections under 35 USC §101 are withdrawn in view of the amendment to the claims.

Claim Rejections under 35 U.S.C. §103
Applicant (P12:¶2):
Specifically, the cited references fail to teach or suggest the features of "creating estimated simulation data for use in the pending macro-simulation step based on the check result, such that upon determining that the non-real-time-capable sub-simulation has not completed calculating any simulation data for the pending macro-simulation step and has not provided the simulation data to the real-time-capable sub-simulation, the estimated simulation data is created; setting the second simulation time to the first simulation time after completion of the calculation of the simulation data that was not provided by the given time" recited in claim 1.
Examiner’s response:
As discussed herein below, the examiner respectfully disagrees.

Applicant (P12:¶3-p13:¶2):

In contrast, the claimed features are not claimed as being provided alongside hardware in the loop, but rather alongside a real-time simulation. Such co-simulation is only described elsewhere in Tranninger and is described as being simulation paired with hardware in the loop (HIL). That is, co-simulation as described in Tranninger does not described integrating a real-time simulation with a non-real-time component but instead uses the actual hardware. Furthermore, the cited model-based coupling is further removed and relates to filling gaps generated by real hardware. It would not be obvious to one of ordinary skill in the art how to convert the HIL system of Tranninger or the model-based coupling (MBC) used to backfill real hardware faults into the claimed simulation system as claimed. Such conversion would require replacing at least a part of the hardware with a real-time simulator and then solving the integration problems described in this application with respect to the non-real-time-capable simulation.
This deficiency is made clear in that Tranninger creates estimated data in the MBC regardless of whether that information is ultimately needed. That is, co-simulation to Tranninger 
Examiner’s response:
Regarding the assertions related to “alongside hardware in the loop (HIL)”, the examiner respectfully disagrees. Although the methods of Tranninger may be used with HIL, the “specific use case description” of §IV.B is not using HIL, but rather testing of a control system and a vehicle by simulating both the control system and the vehicle dynamics. Accordingly, the examiner respectfully disagrees as regards “filling gaps generated by real hardware” since there is no real hardware. Also, please consider, the claim does not preclude HIL so assuming, arguendo, that HIL is required for the methods of Tranninger, the scope of the claim does not exclude such teachings, i.e. the argument is with regard to what is alleged to be the purpose and parts of Tranninger without showing how the claim scope is limited so as to exclude such purpose and parts.
As regards the assertions related to “cannot teach "creating estimated simulation data for use in the pending macrosimulation step based on the check result," as Tranninger teaches creating simulated data continuously”, the examiner respectfully disagrees. For example, consider the zero-order hold model (a model which is called “zeroth order extrapolation” in the instant specification, see [0035]) where (see Tranninger at P758) the check result δ is used to create the estimated data. This must occur after the check has been made since the check result 

Applicant (P14:¶1):
Furthermore, the Examiner's citation to the data losses and "the arbitrary model of data losses" as teaching this feature misunderstands the nature of this model. As described on page 757, column 1 of Tranninger the arbitrary model being described here is a Markov-chain type model that simulate stochastic drop outs. That is, the cited model is directed to simulating data loss timing and creating a similar situation in a HIL simulation. This arbitrary model does not backfill simulation data or even relate to simulation data that is used by a simulation, but rather the timing of errors. Therefore, the cited arbitrary model is not equivalent to the claimed creation after checking step of claim 1 or the corresponding feature of claim 14.
Examiner’s response:
The examiner respectfully disagrees. In particular, as shown in the rejection the estimated data may be the zero-order hold or model based estimation, i.e. the flag (check result) that indicates data is not provided is not the created estimation but rather is used in the creation of estimated data. As previously discussed, the check result is used, for example, in the zero-order hold estimation. As regards “the timing of errors”, the errors are that the data is not provided and this is (in part) what the claim requires and the claim language does not distinguish in this regard.

Applicant (P14:¶1-P15:¶1):
Finally, the Examiner cites the delay insertion of Cornhill at teaching the final feature of claim 1. Specifically, Cornhill described in paragraph [0036] that "in the embodiment of FIG. 3, 
In contrast, the claimed feature of claim 1 recites "setting the second simulation time to the first simulation time after completion of the calculation of the simulation data that was not provided by the given time". The delay setting of Cornhill is not equivalent to synching simulation times after a specific event: "completion of the calculation of the simulation data that was not provided by the given time". Cornhill does not describe such an event or that the setting of clock times to each other is performed after such an event. Therefore, neither Tranninger nor Cornhill can teach this feature.
Examiner’s response:
The examiner respectfully disagrees. In particular, Tranninger uses the term “macro time-step” (e.g. at P757:top right) while Cornhill uses the term “time period” for a fixed time period. These are the specific events, i.e. the (non)provision of data for a time-step. In addition, both disclosure are related to simulated data for these time steps, i.e. both disclosure include teachings regarding using fixed time steps at which data is expected but may not be provided. Further, Cornhill’s scheduling provides for synchronizing times (whether a process is ahead of time or lagging behind) upon the completion of the calculation of data. Accordingly, the reasoning provided in the rejection for the combination of references is maintained.

Remaining arguments:
Examiner: The remaining arguments ultimately rely on those discussed herein above.

Conclusion
Claims 1-17 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
YEDAVALLI, RAMA K., SALEH ZEIN-SABATTO, AND ALIREZA R. BEHBAHANI. "Framework for Distributed Engine Control System for Sampled-data Systems with Uncertain Time-varying Sampling Intervals and Delays with State Estimations." In 51st AIA A/SAE/ASEE Joint Propulsion Conference, p. 3990. 2015.
Discussing simulation of engine and control systems in view of data losses and delays

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147